                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


HJORICA HAMMOCK,

               Plaintiff,

                                                       Civil Action 2:19-cv-3185
                                                       Judge Michael H. Watson
       v.                                              Chief Magistrate Judge Elizabeth P. Deavers


RMA RECOVERY GROUP, et al.,

               Defendants.

                            REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s failure to comply with the Order to Show

Cause dated September 24, 2019. (ECF No. 7.) For the following reasons, it is

RECOMMENDED that the Court DISMISS Plaintiff’s action WITHOUT PREJUDICE

pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.

                                                 I.

       Plaintiff filed the Complaint in this action on July 23, 2019. (ECF No. 1.) The docket

reflects that Plaintiff effected service on Defendant RMA Recovery Group1 on July 31, 2019,

and that Defendant RMA Recovery Group’s response to the Complaint was due August 21,

2019. (ECF No. 3.) To date, Defendant RMA Recovery Group has not filed an answer or other

responsive pleading.




       1
      Defendant RMA Recovery Group is the only named Defendant. (ECF No. 1.)
Unnamed Defendants include John Does 1-25. (Id.)
       Pursuant to Local Civil Rule 55.1(a), on August 26, 2019, the Court issued a Show Cause

Order, directing Plaintiff to show cause why the claims against Defendant RMA Recovery Group

should not be dismissed for want of prosecution. (ECF No. 4.) In response, Plaintiff submitted a

Request for an Entry of Default with the Clerk (ECF No. 5), and the Clerk issued an Entry of

Default as to Defendant RMA Recovery Group on September 11, 2019 (ECF No. 6).

       On September 24, 2019, the Court issued another Show Cause Order, directing Plaintiff

to either move for default judgment or show cause why the claims against Defendant RMA

Recovery Group should not be dismissed for want of prosecution. (ECF No. 7.) Plaintiff’s

deadline to respond to the Show Cause Order was October 15, 2019. (Id.) To date, Plaintiff has

failed to comply with the Show Cause Order.

                                                  II.

       Under the circumstances presented in the instant case, the Undersigned recommends

dismissal of Plaintiff’s action without prejudice pursuant to Federal Rule of Civil Procedure Rule

41(b). The Court’s inherent authority to dismiss a plaintiff’s action because of its failure to

prosecute is expressly recognized in Rule 41(b), which authorizes involuntary dismissal for

failure to prosecute or to comply with rules of procedure or court orders. See Fed. R. Civ. P.

41(b); Chambers v. NASCO, Inc., 501 U.S. 32, 49 (1991) (noting that “a federal district court has

the inherent power to dismiss a case sua sponte for failure to prosecute” as recognized in Link v.

Wabash R. Co., 370 U.S. 626, 629–32 (1962)). “This measure is available to the district court as

a tool to effect management of its docket and avoidance of unnecessary burdens on the tax-

supported courts [and] opposing parties.” Knoll v. American Tel. & Tel. Co., 176 F.3d 359, 363

(6th Cir. 1999) (citation omitted) (internal quotations omitted).
       The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.” Id.

                                                III.

       Here, the record demonstrates such delay. After Plaintiff failed to move for an entry of

default against Defendant RMA Recovery Group, the Court ordered Plaintiff to show cause why

this case should not be dismissed for want of prosecution. Only after being prompted by the

Court did Plaintiff apply for an entry of default. Then, when Plaintiff failed to move for default

judgment, the Court issued another Order directing Plaintiff to move for default judgment or

show cause why its claims against Defendant RMA Recovery Group should not be dismissed for

want of prosecution. Plaintiff failed to file a Response. The Order provided adequate notice of

the Court’s intention to dismiss for failure to prosecute and supplied Plaintiff with a reasonable

period of time to comply. It also provided Plaintiff with an opportunity to show cause why this

case should not be dismissed for want of prosecution. Because Plaintiff has missed deadlines

and disregarded Court orders, the Undersigned concludes that no alternative sanction would

protect the integrity of the pretrial process. The Undersigned therefore RECOMMENDS that

the Court DISMISS Plaintiff’s action WITHOUT PREJUDICE under Rule 41(b).
                                PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).



Date: October 21, 2019                            /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
